DETAILED ACTION
Status of Claims
Claims 1-4 are currently pending and are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Office Action: Non-Final.

Claim Rejections - Nonstatutory Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-4 are rejected on the ground of nonstatutory double patenting over claims 1-4 of US 10,722,542 B2 to Martinsen et al. , hereinafter, “‘542 Patent”(matured copending Application No. 15/619,691).  
Although the conflicting claims are not identical, they are not patentably distinct because the instant claims and the copendiung claims are drawn to similar subject matter.
Claim 1 is drawn to similar subject matter of claim 1 of the ‘542 Patent, but for making (g) “melatonin” an optional component in the ‘542 Patent, whereas it is a requirement component of claim 1.  Further, claim 1 is drawn to a functional food, whereas claim 1 of the ‘542 Patent is drawn medicament/supplement, both which overlap in scope.
Thus, claims 1 and 3 of the ‘542 Patent renders claim 1 obvious. 
Claim 2 of the ‘542 Patent renders claim 2 obvious.
Claim 1 of the ‘542 Patent renders claim 3 obvious since dosage amount is optimizable result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  Therefore, an ordinary skilled artisan would also be motivated to manipulate and optimize the dosage depending on a patient’s weight, age, tolerance, sex, and condition being treated.
Claim 4 of the ‘542 Patent renders claim 4 obvious.
Claims 1-4 are rejected on the ground of nonstatutory double patenting over claims 1-4 of US 10,933,098 B2 to Martinsen et al. , hereinafter, “‘098 Patent”(matured copending Application No. 16/902,710).  
Although the conflicting claims are not identical, they are not patentably distinct because the instant claims and the copendiung claims are drawn to similar subject matter.
Claim 1 is drawn to similar subject matter of claim 1 of the ‘098 Patent, but for claim 1 being drawn to a functional food, whereas claim 1 of the ‘098 Patent is drawn medicament/supplement, both of which overlap in scope.
Thus, claim 1 of the ‘098 Patent renders claim 1 obvious. 
Claim 2 of the ‘098 Patent renders claim 2 obvious.
Claim 3 of the ‘098 Patent renders claim 3 obvious.
Claim 4 of the ‘098 Patent renders claim 4 obvious.



Conclusion
Claims 1-4 are rejected.  No claims are allowed.  WO 2015/085045 A1, Publ. Jun. 11, 2015 (on 03/01/2021 IDS), by Martinsen and Riege, is noted as a reference of interest. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611